     CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Allianz Life Insurance Company of North
America,                                    Case No. 0:18-cv-02209-WMW-HB
                         Plaintiff,

v.                                          DEFENDANT KATHY D. RYAN’S
                                            ANSWER TO CROSS CLAIM,
                                            AND THIRD PARTY CLAIM,
                                            WITH JURY TRIAL DEMAND
Kathy D. Ryan, in her capacity as Trustee
of The Brody Family Trust, and Lake
Forest Bank & Trust Company, N.A.,

                         Defendants.


Lake Forest Bank & Trust Company, N.A.,

                         Crossclaimant,

v.

Kathy D. Ryan, in her capacity as Trustee
of The Brody Family Trust,

                         Crossclaim-Defendant.



(caption continued)
      CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 2 of 9




Lake Forest Bank & Trust Company, N.A.,

                          Third Party Plaintiff,

v.

Kathy D. Ryan, an individual,

                          Third Party Defendant.


              DEFENDANT KATHY D. RYAN’S ANSWER TO
               CROSS CLAIM, AND THIRD PARTY CLAIM

       Defendant Kathy D. Ryan (“Defendant” or “Ryan”), individually, and in her

capacity as Trustee of The Brody Family Trust responds to the allegations of Lake

Forest Bank & Trust Company, N.A.’s Cross Claim, and Third-Party Claim, filed

September 28, 2018 as follows:

      LAKE FOREST’S CROSS CLAIM AGAINST KATHY D. RYAN, AS
     TRUSTEE AND THIRD PARTY CLAIM AGAINST KATHY D. RYAN

       1.    Ryan is without sufficient information to admit or deny the allegations

contained in Paragraph 1. To the extent that a response is required, the Paragraph is

denied.

       2.    Ryan is without sufficient information to admit or deny the allegations

contained in Paragraph 2. To the extent that a response is required, the Paragraph is

denied.

       3.    Ryan admits the statement in Paragraph 3.
                                          2
	
     CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 3 of 9



      4.     Ryan denies the statement in Paragraph 4.

      5.     Ryan denies the statement in Paragraph 5.

      6.     Ryan is without sufficient information to admit or deny the allegations

contained in Paragraph 6. To the extent that a response is required, the Paragraph is

denied.

      7.     Ryan is without sufficient information to admit or deny the allegations

contained in Paragraph 7. To the extent that a response is required, the Paragraph is

denied.

      8.     Ryan is without sufficient information to admit or deny the allegations

contained in Paragraph 8. To the extent that a response is required, the Paragraph

is denied.

      9.     Ryan admits the statement in Paragraph 9.

      10.    Ryan is not trustee of the Kathy Ryan Irrevocable Trust, dated March

26, 2016, and is without sufficient information to admit or deny the allegations

contained in Paragraph 10. To the extent that a response is required, the Paragraph

is denied.

      11.    Ryan does not have sufficient information to admit or deny the

allegations in this Paragraph 11. To the extent that a response is required, the

Paragraph is denied.




                                         3
	
     CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 4 of 9



      12.    Ryan does not have sufficient information to admit or deny the

allegations in this Paragraph 12. To the extent that a response is required, the

Paragraph is denied.

      13.    Ryan denies that she knowingly executed a Personal Guaranty in

favor of FIFC. Ryan states that she was fraudulently induced to sign a number of

signature pages (with no accompanying pages) by her investment advisor

Christopher Salisbury and believes that the signature page now attached to the

alleged guaranty may have been one of the pages she signed. However, Ryan does

not have sufficient information to admit or deny the allegations in this Paragraph

13, and therefore denies.

      14.    Ryan does not have sufficient information to admit or deny the

allegations in this Paragraph 14. To the extent that a response is required, the

Paragraph is denied.

      15.    Ryan does not have sufficient information to admit or deny the

allegations in this Paragraph 15. To the extent that a response is required, the

Paragraph is denied.

      16.    Paragraph 16 calls for a legal conclusion to which no response is

required. To the extent a response is required, this Paragraph is denied.




                                         4
	
     CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 5 of 9



     COUNT I: LAKE FOREST’S CROSS CLAIM AGAINST KATHY D.
    RYAN, IN HER CAPACITY AS TRUSTEE OF THE BRODY FAMILY
               TRUST, FOR BREACH OF CONTRACT


      17.    Ryan incorporates her answers to Paragraphs 1 through 16 by

reference.

      18.    Paragraph 18 calls for a legal conclusion to which no response is

required. To the extent a response is required, this Paragraph is denied.

      19.    Paragraph 19 calls for a legal conclusion to which no response is

required. To the extent a response is required, this Paragraph is denied.

      20.    Ryan does not have sufficient information to admit or deny the

allegations in this Paragraph 20. To the extent that a response is required, the

Paragraph is denied.

      21.    Paragraph 21 calls for a legal conclusion to which no response is

required. To the extent a response is required, this Paragraph is denied.

      22.    Paragraph 22 calls for a legal conclusion to which no response is

required. To the extent a response is required, this Paragraph is denied.

      23.    Ryan denies the allegations in Paragraph 23.




                                         5
	
       CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 6 of 9



    COUNT II: LAKE FOREST’S THIRD PARTY CLAIM FOR BREACH OF
                CONTRACT AGAINST KATHY D. RYAN

       24.    Ryan incorporates her answers to Paragraphs 1 through 23 by

reference.

       25.    Ryan denies the allegations in Paragraph 25.

       26.    Paragraph 26 calls for a legal conclusion to which no response is

required. To the extent a response is required, this Paragraph is denied.

       27.    Paragraph 27 calls for a legal conclusion to which no response is

required. To the extent a response is required, this Paragraph is denied.

       28.    Paragraph 28 calls for a legal conclusion to which no response is

required. To the extent a response is required, this Paragraph is denied.

       29.    Ryan denies the allegations in Paragraph 29.



                             PRAYER FOR RELIEF

       As to the unnumbered paragraph, including all subsections, following the

Prayer for Relief, Defendant Ryan denies that Plaintiff is entitled to any of the

relief that it seeks.

       Unless expressly admitted above, all material allegations of the Cross-claim

and Third Party Claim, including but not limited to any contained in unnumbered

paragraphs, are denied.



                                         6
	
     CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 7 of 9



                          AFFIRMATIVE DEFENSES

      1.     The Cross Claim and Third Party Claims fail to state a claim against

Defendant Ryan upon which relief can be granted.

      2.     Defendant pleads forum non conveniens.

      3.     Defendant pleads unclean hands.

      4.     Defendant pleads the purported assignment was procured by fraud,

illegality, or duress.   Specifically, the assignment was procured through a

fraudulent and deceptive scheme to sell Defendant Ryan a $2,500,000 life

insurance policy, which was financed through an Irrevocable Life Insurance Trust

(“ILIT”). Defendant Ryan’s financial advisor, Christopher Salisbury, explained to

her that the Allianz Annuity Contract, Contract No. xxxx9437 (“Contract”) would

need to be held as collateral, that she would never have to pay premiums on the life

insurance policy, and that the Contract would be released after seven years when

the life insurance policy was paid off. On the first anniversary of the life insurance

policy, Defendant Ryan was surprised to find that the Note was in default and that

the Contract was at risk of surrender.         Moreover, the notarized collateral

assignment of the Contract, purportedly bearing Plaintiff’s signature, was procured

by fraud because Plaintiff was not in the mainland U.S. at the time the assignment

was purportedly notarized by Salisbury in Orange County, California, and could

not have signed the document on that date.


                                          7
	
     CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 8 of 9



      5.      Defendant pleads the purported assignment was procured by mistake.

      6.      Defendant pleads improper venue.

      7.      Defendant pleads waiver and/or consent.

      8.      Defendant pleads estoppel.

      10.     Defendant pleads Plaintiff’s claims are barred, in whole or in part, by

acceptance, acquiescence, and/or ratification.

      11.     Defendant pleads the purported assignment is void or voidable.

      12.     Defendant pleads failure to mitigate damages.

      13.     Defendant pleads lack of mutuality, assent, and meeting of the minds

as to the purported assignment.

      14.     Defendant pleads lack of consideration as to the purported

assignment.

      15.     Defendant pleads the purported assignment was unconscionable.

      16.     Defendant pleads lack of personal jurisdiction.

      17.     Ryan expressly reserves the right to amend this Answer to assert any

additional defenses as may become available or apparent during the course of

discovery or as otherwise warranted.



                                  TRIAL BY JURY

Defendant is entitled to and hereby demands a trial by jury.


                                           8
	
    CASE 0:18-cv-02209-WMW-HB Document 22 Filed 10/24/18 Page 9 of 9




Dated: October 24, 2018

                                       Respectfully submitted,

                                       s/John H. Goolsby
                                       John H. Goolsby, #0320201
                                       GOOLSBY LAW OFFICE, LLC
                                       475 Cleveland Ave. N, Suite 212
                                       Saint Paul, MN 55104
                                       Telephone: (651) 646-0153
                                       jgoolsby@goolsbylawoffice.com
                                       Attorney for Defendants
                                       Kathy D. Ryan, in her capacity as
                                       Trustee of The Brody Family Trust,
                                       and Kathy D. Ryan, an individual




                                   9
	
